DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose A method, comprising: receiving position data from a mobile device transported by a road user; receiving information on a type of means of transportation associated with the mobile device; incrementing a counter variable associated with a predefined geographic area that includes a position of the position data, said counter variable representing the number of road users who are present in said geographical area; incrementing a counter variable further comprising incrementing a counter variable for said type of means of transportation; initializing a time variable, said time variable set to a predefined value and decremented continuously; decrementing said counter variable in response to expiration of said time variable; and providing the road user with traffic data for a geographical area based on said variables as disclosed in independent claims 1 and 5, and corresponding dependent claims 3-4, 6, 8-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661